Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,976,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded. It is noted that the double patenting rejection in the non-final rejection had a typographical error in the listed patent number. The correct patent number is provided in the Terminal Disclaimer and listed above.
Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. Regarding the rejection under 35 USC 112(b) the applicant argues that FIG. 4 supports the claim language since supposedly step S48 refers to “determining a 3D camera pose rotation matrix based on the attitude of the UAV at a first time point and a second time point” and step S50 refers to “estimating a camera pose rotation between the first time point and the second time point using the 3D camera pose rotation matrix.” This is not agreed with. 
Support for the statements herein refer to paragraph markings in the PGPUB 20210215833 for the instant application.  
FIG. 2 is “a flow chart of one embodiment of the method applying GPS UAV attitude estimation to accelerate computer vision” [0013]. FIG. 2 shows a step S28 described in the following manner, “(i)n step S28 the system determines a 3D camera pose rotation matrix based on the attitude of the UAV” [0027]. FIG. 4 is defined as “a flow chart of one embodiment of determining a 3D camera pose rotation matrix” as set forth in [0015]. FIG. 4 is representative of step S28 of FIG. 2, “FIG. 4 is a flow diagram of the method for use the GPS attitude geometry to produce a 3D camera pose rotation matrix of step S28” as set forth in [0034]. As specified therein, the determination of the 3D camera pose rotation matrix comprises the following substeps: in steps S44 and S46, the UAV attitude for two time points are obtained; in step S48, each attitude from steps S44 and Step S46 is encoded as a 3×3 rotation matrix, for the two time points, matrices A and B; in step S50, the camera rotation R from A to B is solved. Thus, FIG. 4 is descriptive of the entirety of substeps related to the step of determining the 3D camera pose rotation matrix.  S48 refers to the transformation of each attitude being encoded as a 3 x 3 rotation matrix, not a 3D camera pose rotation matrix. Furthermore, as described in claim 3, “determining the 3D camera pose rotation matrix based on the attitude of the UAV comprises the steps of: determining a first attitude of the UAV at a first time point; determining a second attitude of the UAV at a second time point; encoding the first attitude of the UAV as a first 3×3 rotation matrix and encoding the second attitude of the UAV as a second 3×3 rotation matrix; and calculating a rotation of the camera between the first and second time points by multiplying the first rotation matrix by the inverse of the second rotation matrix and encoding the results as the 3D camera pose rotation matrix.”  Such statements in the specification as filed are contradictory to the arguments made by the applicant as to the clarity of the claim language. As such, the step of “estimating the camera pose rotation between the first time point and the second time point using the 3D camera pose rotation matrix” remains unclear and its relationship to the step of “determining a 3D camera pose rotation matrix based on the attitude of the UAV at a first time point and a second time point” remains unclear.  It is not evident in what manner the camera pose rotation is estimated using the 3D camera pose rotation matrix since as gleaned from the specification, the camera pose rotation is estimated as a substep in the determination of the 3D camera pose rotation matrix.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims remain indefinite due to the lack of clarity regarding the step of “determining a 3D camera pose rotation matrix based on the attitude of the UAV at a first time point and a second time point” and the step of “estimating a camera pose rotation between the first time point and the second time point using the 3D camera pose rotation matrix.” It is unclear what the step of “estimating a camera pose rotation . . . using the 3D camera pose rotation matrix” encompasses. As best understood, the process of determining a 3D camera pose rotation matrix is exemplified by FIG. 4 and is described at [0034] and more particularly in claim 3. As such as best understood, the estimation of the camera pose rotation is a part of the determination of the 3D camera pose rotation matrix. Thus, the suggestion that the camera pose rotation is determined by using the 3D camera pose rotation matrix appears to suggest an indefinite, undefinable loop, i.e. determining A requires B but determining B requires determining A. Moreover, it is not evident where there is support for determining a 3D camera pose matrix without first determining/estimating a camera pose rotation. As stated in the specification, “(i)n step S28, the ‘attitude’ output of step S26 is used as a known ‘camera pose’” and “(e)ach attitude measurement may be represented as a 3×3 matrix of rotation.” Thus, two attitude matrices (at a first and second time point) are represented as A and B, and a rotation R occurs between them such that R*A=B. The specification does not show how a camera pose rotation is estimated using the 3D camera pose rotation matrix, since, as best understood, the 3D camera pose rotation matrix is determined on the basis of the camera pose rotation. FIG. 4 is described as the flow chart for determining a 3D camera pose rotation matrix (corresponding to the step S28 of FIG. 2) and the final substep of such is represented by the calculation of a camera rotation; the output of FIG. 4 is defined/encoded as the 3D camera pose rotation matrix. However, it is unclear from a reading of the specification, how camera pose rotation is subsequently estimated using the 3D camera pose rotation matrix when it is described as being a component to determine the 3D camera pose rotation matrix. 
Thus, the claims remain indefinite for lacking clarity and being misdescriptive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646